Case 1:17-cv-24469-CMA Document 34 Entered on FLSD Docket 12/04/2018 Page 1 of 8
                                UNITED STATES DISTRICT COURT

                                SOUTHERN DISTRICT OF FLORIDA


  ELIZABETH McKENZIE                                 CASE NO. 1:17-cv-24469

           Plaintiff,

  vs

  STEINER TRANSOCEAN LIMITED

        Defendant.
  ___________________________________/

                                PLAINTIFF’S MOTION IN LIMINE

           Plaintiff, Elizabeth McKenzie, by and through undersigned counsel, and pursuant to

 applicable Federal Rules of Civil Procedure, Local Rules for the United States District Court for

 the Southern District of Florida, and this Court’s Order hereby files her Motion in Limine, and

 states:

                                           MEMORANDUM

  I.       Legal Standard

           “The real purpose of a Motion in Limine is to give the trial Judge notice of the movant’s

  position so as to avoid the introduction of damaging evidence, which may irretrievably affect the

  fairness of the trial. "Stewart v. Hooters of Am., Inc., No. 8:04-CV-40-T-17-MAP, 2007 U.S.

  Dist. LEXIS 44056, 2007 WL 1752873, at *1 (M.D. Fla. 2007). Accordingly, the function of a

  Motion in Limine is to “present] a pretrial issue of admissibility of evidence that is likely to arise

  at trial, and as such, the order, like any other interlocutory order, remains subject to

  reconsideration by the court throughout the trial.” Id. (citing Schuler v. Mid-Central Cardiology,

  313 Ill. App. 3d 326, 729 N.E. 2d 536, 246 Ill. Dec. 163 (Ill. App. Ct. 2000)); Smith v. Royal

  Caribbean Cruises, Ltd., 2014 U.S. Dist. LEXIS 151212, *1-2 (S.D. Fla. Oct. 10, 2014).
Case 1:17-cv-24469-CMA Document 34 Entered on FLSD Docket 12/04/2018 Page 2 of 8




  II.   Motion in Limine to prohibit the introduction of expert medical opinion testimony
  from medical doctors who have not complied with the requirements of Rule 26.

         Plaintiff anticipates that Defendant will attempt to offer into evidence and solicit or elicit

  expert medical testimony from up to three medical doctors: 1) Dr. Mailin Augustin, Defendant’s

  foreign-trained shipboard medical doctor who administered a topical anesthetic to Plaintiff in the

  spa operated by Defendant on board ship which caused Plaintiff’s severe allergic reaction and the

  loss, injury or damage she is claiming; 2) Dr. Brad Herman, a plastic surgeon who is employed

  by Defendant at its Coral Gables, Miami-Dade County office and 3) Dr. Karen R. Kade, a local

  dermatologist who was retained by Defendant to offer expert opinions in the case (See attached

  “Disclosure”, Exhibit A).

         Notwithstanding the lone boilerplate-type disclosure, the Defendant has failed to provide

  Plaintiff with a) a signed written report containing all the medical doctors’ opinions, nor the facts

  and data relied on and the basis for those opinions; b) none have provided a statement of fees

  charged, nor; c) testifying history. Dr. Kade provided a CV attached to her disclosure and Dr.

  Mailin provided a CV in discovery. In regard to these three medical professionals Defendant in

  near-total disregard of both the Federal Rules and the orders of this Honorable Court.

         “Near-total” disregard only because Defendant served a purported Disclosure of Expert

  Witness listing Dr. Kade as an expert intending to offer three basic catch-all generic opinions

  (diagnosis, prognosis and extent of damages) in what is undoubtedly a form pleading with just

  the style changed. However, no report was ever served nor were any of the other mandated

  disclosures.

         Secondly, this is not “just” a case where a Federal Rule was violated mandating

  disclosure ninety days before trial. In this case, at least two court orders were violated regarding

  expert disclosures. Because of Defendant’s unjustified non-compliance with both the orders of
Case 1:17-cv-24469-CMA Document 34 Entered on FLSD Docket 12/04/2018 Page 3 of 8




  this Court regarding expert witness disclosures and the requirements of Rule 26 and the prejudice

  to Plaintiff, of which there plainly is, Defendant should be prohibited from introducing any

  expert opinion testimony from any of these three witnesses, especially in the areas of causation,

  future treatment, the nature and extent of any claimed injuries and permanency.

         Disclosure of expert testimony within the meaning of the federal rule contemplates not ,

  only the identification of the expert (as here), but also the provision of a written expert report

  containing a complete statement of all opinions and the basis and reasons therefor, Acosta v.

  Electrolux North Am., 2008 U.S. Dist. LEXIS 103633, 12-14 (S.D. Fla. Dec. 16, 2008) (citing

  Reese v. Herbert, 527 F. 3d 1253, 1265 (11th Cir. 2008)). “Expert reports must not be sketchy,

  vague or preliminary in nature and the disclosure must not be used as a means to extend a

  discovery deadline”, Id (citing Dyett v. North Broward Hosp. District, 2004 U.S. Dist. LEXIS

  30473 (S.D. Fla. Jan. 21, 2004).

         Rule 26 (a) (2) (b) requires a written report signed by each proposed expert witness, to

  include a complete statement of all opinions to be expressed and the basis and reasons for the

  opinions; all data or other information used in reaching the opinions; all exhibits used as a

  summary of or in support of the opinions; qualifications of the expert; a statement of fees to be

  paid to the expert, and a list of other cases in which the expert’s services were utilized. See Rule

  26 (a) (2) (B); Sur. Assocs., Inc. v. Fireman’s Fund Ins. Co., 2003 U.S. Dist. LEXIS 27559, 4-5

  (M.D. Fla. Jan. 7, 2003).

         Compliance with Rule 26 is “not merely an aspiration” as “the expert discovery rules are

  designed to allow both sides in a case to prepare their cases adequately and to prevent

  surprise…” Id (citing Reese v Herbert, 527 F. 3d 1253, 1265 (11th Cir. 2008); see also, Sherrod

  v. Lingle, 223 F. 3d 605, 613 ( 7th Cir. 2000). “[T}he expert disclosure rule is intended to
Case 1:17-cv-24469-CMA Document 34 Entered on FLSD Docket 12/04/2018 Page 4 of 8




  provide opposing parties reasonable opportunity to prepare for effective cross examination and

  perhaps arrange for expert testimony from other witnesses.” Id. (citing Reese v, Herbert, 527 F.

  3d 1253, 1265 (11th Cir. 2008)). Additionally, an expert report must be complete “such that

  opposing counsel is not forced to depose an expert in order to avoid ambush at trial; and more

  over the report must be sufficiently complete so as to shorten or decrease the need for expert

  depositions and [,] thus [,] to conserve resources.” Id. (citing Dyett v. North Broward Hosp.

  District, 2004 U.S. Dist. LEXIS 30473 (S.D. Fla. Jan. 21, 2004). A litigant has not complied

  with disclosure requirement until it has disclosed the expert’s written report, Bell v. Ward, 2013

  U.S. Dist. LEXIS 174573, at fn 3 (S.D. Ind. Dec. 9, 2013), citing Ciomber v. Coop. Plus, Inc.,

  527 F. 3d 635 (7th Cir. 2008).

         Although the parties have cooperated in discovery and have agreed to extend certain fact

  discovery deadlines per the Court’s prior Order, and Plaintiff has graciously offered her

  properly-disclosed expert witness for deposition at Defendant’s request, there has been no

  agreement to extend or enlarge any other pre-trial deadlines, including the filing of all motions

  and dispositive motions and especially expert witness disclosures. Indeed, the parties have no

  authority to enlarge deadlines set by the Court other than discovery deadlines.

         Secondly, this is not a Daubert-type motion directed at striking any expert witnesses or

  opinions since Plaintiff has no idea what the opinions might be. This is merely a motion to

  exclude unknown opinions expected to be offered by medical doctors who have not complied

  with the requirements of Rule 26 and further to prohibit Defendant from offering into evidence

  any expert opinions from these witnesses because of Defendant’s failure to comply with the rules

  and with the Court’s Orders and because of prejudice to the Plaintiff. This is not harmless error

  because trial is approximately ten weeks away and Plaintiff has no idea what these medical
Case 1:17-cv-24469-CMA Document 34 Entered on FLSD Docket 12/04/2018 Page 5 of 8




  witnesses may say. Plaintiff could not begin to prepare for cross-examination without knowing

  what the opinions actually are. To elicit medical testimony from any of these three witnesses

  would truly be a trial by ambush,

         Permitting Defendant to supplement its form disclosure by a Rule 26-compliant report

  and other disclosures at this late date in response to this motion would inevitably prejudice the

  Plaintiff and delay the trial which Plaintiff opposes. Plaintiff would need an opportunity to

  submit a rebuttal expert report and possibly even retain an additional expert or experts,

  depending on the Defendant’s opinions in the report or reports. Plaintiff may need additional

  time to research the expert’s testifying history, if any, and order copies of transcripts of

  depositions, if any. Plaintiff’s expert witness who was properly and timely disclosed would need

  to review the late-allowed report and would need to formulate new opinions to rebut it. This

  would cost the Plaintiff more money.

         New disclosure deadlines would need to be set. The trial period itself would be

  prolonged. Under Rule 37 (c) (1), “exclusion of non-disclosed evidence is automatic and

  mandatory…unless non-disclosure was justified or harmless”, Tribble v. Evangelides, 670 FD.

  3d 753, 760 (7th Cir. 2012). Here, the non-disclosure is not harmless as Plaintiff has absolutely

  no idea what the witnesses will testify to and there is no justification for failure to disclose in a

  timely manner because the required disclosure is the subject of several court orders.

         Plaintiff also seeks an instruction to the jury pursuant to Rule 26 (c) (1) (B) informing the

  jury why Defendant was not permitted to introduce expert testimony in the case because it

  violated Rule 26 and the Orders of this Honorable Court.

  III.   Motion in Limine to Exclude Any Reference to a Release Form signed by Plaintiff
Case 1:17-cv-24469-CMA Document 34 Entered on FLSD Docket 12/04/2018 Page 6 of 8




         Plaintiff anticipates that Defendant will seek to introduce evidence that Plaintiff signed a

  form which exculpates Defendant from ordinary negligence but not gross negligence or willful

  misconduct. See Exhibit Release Exhibit. Plaintiff testified she signed the form in order to

  receive medical care and did not understand that she was releasing Defendant from liability for

  negligence. (See as an Exhibit Plaintiff deposition, p 74 ll 9-13 previously filed).

         There is one very basic problem with the release form signed by Plaintiff which

  exculpates Defendant from any liability for negligence but not gross negligence or willful

  misconduct. The problem is that such an exculpatory release is illegal. Federal law absolutely

  prohibits a cruise line or its agent from exculpating liability for its own negligence toward a

  passenger, if certain conditions are met, as they are here.

         Section 46 U.S.C. 30509, “Provisions Limiting Liability for Personal Injury or Death”

  reads in pertinent part:

         “(a) Prohibition.

                 (1) In General.

                     The owner, master, manager or agent of a vessel transporting passengers

                     between ports in the United States, or between a port in the United States and

                     a port in a foreign country, may not include in a regulation or contract a

                     provision limiting

                         (A) The liability of the owner, master or agent for personal injury or death

                             caused by the negligence or fault of the owner or the owner’s

                             employees or agents

                 (2) Voidness

                     A provision described in Paragraph (1) is void.
Case 1:17-cv-24469-CMA Document 34 Entered on FLSD Docket 12/04/2018 Page 7 of 8




                     (Emphasis Added)

         It is unnecessary for a Plaintiff to sue the cruise line to have this federal law apply. That

  requirement would only multiply the litigation to no real end since it is the agent in this case who

  is wholly responsible for the loss, injury or damage suffered by Plaintiff. The Defendant herein

  is an agent of the cruise line and the prohibition specifically applies to agents as well as masters.

  In the case at bar, the Defendant provided spa services to passengers on a Disney cruise ship

  which sailed from Port Canaveral, FL to Nassau, the Bahamas and return on a three-day cruise

  that Plaintiff took with her family as part of an extended (and expensive) Disney vacation which

  of course was completely ruined. The spa, like other service providers such as photographers or

  medical doctors, is an independent contractor hired by the cruise line to provide services that are

  considered essential to the modern cruise ship experience.

         That this Defendant is an agent of the cruise line has been long-established law in this

  district, Archer v. Trans/American Services, Ltd., 834 F. 2d 1570 (11th Cir. 1988). The statute

  applies and the provision exculpating Defendant from liability for negligence is void.

         WHEREFORE, Plaintiff, Elizabeth McKenzie, respectfully requests that this Honorable

  Court enter an Order granting this Motion in Limine in its entirety, and for all other relief deems

  just and proper under the circumstance.

                 CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

         Undersigned counsel hereby certifies that counsel for the Plaintiff has conferred with

  Defendant in a good faith effort to resolve the issues raised in the Motion and that Defendant

  opposes the relief sought herein.

  Dated: December 4, 2018
Case 1:17-cv-24469-CMA Document 34 Entered on FLSD Docket 12/04/2018 Page 8 of 8




                                        Respectfully submitted,

                                        By: Paul M. Hoffman, Esq.
                                         Florida Bar No. 279897

                                     2881 East Oakland Park Blvd. #104
                                     Fort Lauderdale, Florida 33306
                                     Telephone: (954) 707-5040
                                     Facsimile: (954) 315-1702
                                     Counsel for Plaintiff



                                      SERVICE LIST

                               CASE NO.: 17-CV-24469-CMA

  Paul M. Hoffman, Esquire                    Carmen Yolanda Cartaya, Esq.
  HOFFMAN LAW FIRM                            MCINTOSH SAWRAN & CARTAYA, PA
  2881 East Oakland Park Boulevard            1776 E. Sunrise Boulevard
  Suite 104                                   Fort Lauderdale, FL 33338-7990
  Fort Lauderdale, Florida 33306              Telephone: (954) 765-1001
  Telephone: (954) 707-5040                   ccartaya@mscesq.com
  pmh@paulmhoffmanlaw.com
  Attorneys for Plaintiff                     Aleida Mielke, Esq.
                                              MCINTOSH SAWRAN & CARTAYA, PA
                                              1776 E. Sunrise Boulevard
                                              Fort Lauderdale, FL 33338-7990
                                              Telephone: (954) 765-1001
                                              amielke@mscesq.com
                                              Attorneys for Defendant
